Per Curiam:

The appellees have made no claim to the whole estate. They have all the time acknowledged themselves to be cotenants with Rhodes. The case of Horner v. Ellis, 75 Kan. 675, was well decided, and is controlling here.
There is nothing in the facts to impeach the good faith' of the consideration- of the appellees’ quitclaim deeds. They were for fractional interests. Those interests were subject in any event to a large tax lien, and perhaps they had been extinguished by the tax proceeding. The appellees were not obliged under the circumstances to interrogate their grantors respecting the existence of a will, which, if there were one, should have been recorded years before. (Eger v. Brown, 77 Kan. 510.)
The judgment of the district court is affirmed.